Filed 2/22/22 Baccari City of Long Beach CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 FELIPA BACCARI,                                                      B308604

           Plaintiff and Appellant,                                   (Los Angeles County
                                                                      Super. Ct. No. 19STCP01622)
           v.

 CITY OF LONG BEACH et al.,

           Defendants and Respondents.




      APPEAL from a judgment of the Superior Court of Los
Angeles County, Mary H. Strobel, Judge. Affirmed.
      Ahrony Appeals Law Group and Orly Ahrony for Plaintiff
and Appellant.
      Charles Parkin, City Attorney, and Gary J. Anderson,
Principal Deputy City Attorney, for Defendants and Respondents.

                                ________________________
      Appellant Felipa Baccari, a City of Long Beach police officer
for more than 19 years, was terminated following her involvement
in an off-duty incident of “road rage.” She challenged her
termination by way of administrative review (Skelly v. State
Personnel Board (1975) 15 Cal.3d 194), then filed a petition for
administrative mandate. (Code Civ. Proc., § 1094.5.) Her
challenges were both denied, albeit one of the administrative law
judges thought the penalty was too severe. Baccari appeals,
claiming the punishment doesn’t fit the crime. We disagree and
affirm the judgment.

                   STATEMENT OF FACTS
       The major incident. Baccari worked for the Long Beach
Police Department for more than 19 years. Her termination was
based on two incidents, only one of which is relevant to these
proceedings.1 The relevant incident occurred on October 5, 2016,
at a time when Baccari was not on duty (and not in uniform). She
drove her car out of a parking lot, attempting to make a left turn
onto Crenshaw Boulevard (a two-way street). She made it as far
as the center turning lane but then (when the closest traffic signal
changed from red to green) got stuck by oncoming traffic, blocking
northbound traffic in the number one lane.

     Jason Sorge, a motorist blocked by Baccari’s maneuver,
honked his horn, rolled down his window, and screamed crude


      1Because the other incident was not “serious,” it was
admitted. Baccari left evidence unattended at the police station,
an offense that at most would have resulted in a one-day
suspension.




                                 2
invectives at Baccari. In response, Baccari rolled down her
window, turned to face Sorge, and made hand gestures signifying
that she could not move due to oncoming traffic. In response, Sorge
reached for something in his car (it turned out to be a bottle of
water, but Baccari did not know that until later). Baccari — out
of uniform and off duty — then reached for her pistol and raised it
in Sorge’s direction, although apparently out of his line of sight.

      As Baccari was grabbing her pistol, Sorge angrily hurled the
water from the bottle at her — a direct hit since her window was
open. Baccari was “stunned.” By the time she determined the
liquid was in fact just water, Sorge had merged into the right lane,
followed by Baccari, until both stopped at a red light.

      Convinced that she had been assaulted, Baccari turned her
car around, then parked it, all the time holding her gun at her side.
Only after Sorge said that his daughter was in the car did Baccari
identify herself as a police officer. Baccari then retrieved her
badge from her car, at which point Sorge became apologetic.
Baccari accepted his apology. When two officers from the Torrance
Police Department arrived, Baccari told them it was just water
that Sorge had thrown at her.

      The Skelly hearing. Ultimately, Baccari was charged with
three violations — the Crenshaw Boulevard incident vis-à-vis her
driving, the Crenshaw Boulevard incident vis-à-vis her
brandishing of her pistol without showing identification, and the
matter of the unattended evidence. The chief of police made the
decision to terminate Baccari, describing her conduct as
“extremely dangerous,” “reckless,” and “irresponsible.” A witness




                                 3
(Manuel Acosta) was so concerned about Baccari’s behavior that
he took pictures with his cell phone (and he was the one who called
the Torrance police when he saw Baccari brandish her gun). In
Acosta’s words, Baccari was most concentrated on “building up a
confrontation,” without regard to others on the road.

      At the conclusion of the hearing, the Long Beach Civil
Service Commission concurred with the city manager’s decision to
dismiss Baccari, and Baccari’s mandate petition against the City
of Long Beach, the Long Beach Civil Service Commission, and the
Chief of Police (collectively, the City of Long Beach) was thereafter
denied. This appeal followed.

                      LEGAL DISCUSSION
       Standard of review. The parties agree that, as to our
review of the order granting summary judgment, our job is to
review the record for substantial evidence to support the trial
court’s factual findings. (Deegan v. City of Mountain View (1999)
72 Cal.App.4th 37, 45.) As to the decision to terminate Baccari’s
employment, we will reverse only if we find the trial court abused
its discretion. (Talmo v. Civil Service Com. (1991) 231 Cal.App.3d
210, 226-228.) As Baccari concedes in her opening brief, if
“reasonable minds could differ about the propriety of the discipline
imposed by the commission, an abuse of discretion is not shown.”

       We agree with the City of Long Beach that overwhelming
evidence supports the decision to terminate Baccari, and that the
trial court did not abuse its discretion in confirming the decision to
terminate Baccari’s employment. Aside from the fact that she
drove recklessly, she brandished her gun on a crowded street. She




                                  4
was in plain clothes and did not have her badge on her person (it
was in her car). Recent history tells us how fast these incidents
can escalate and how easy it would have been for someone (the
participants or a bystander) to be shot. Baccari’s effort to cast
Sorge as a “criminal suspect” and herself as a “responsible officer”
is simply not supported by the evidence. She started the
confrontation by making an illegal left-hand turn into oncoming
traffic. Although Sorge should not have thrown water at Baccari,
her reaction was entirely out of proportion. As Acosta testified, it
was Baccari who was confrontational, not Sorge.

      The penalty of termination was not excessive.
Substantial evidence supports the decision to terminate Baccari’s
employment, and the trial court did not abuse its discretion in
confirming that decision. (Paulino v. Civil Service Com. (1985)
175 Cal.App.3d 962, 970.) The Long Beach police department and
those who administer it did not abuse their discretion. (Lake v.
Civil Service Commission (1975) 47 Cal.App.3d 224, 228.) As noted
above, the Crenshaw Boulevard incident could have escalated into
a shooting and it is clear that Baccari’s conduct, if repeated, would
likely result in harm. (Munoz v. City of Union City (2007)
148 Cal.App.4th 173; Warren v. State Personnel Bd. (1979)
94 Cal.App.3d 95, 107-108 [some occupations, such as law
enforcement, carry responsibilities and limitations on personal
freedom].)

      As Division Two of our court explained in Hankla v. Long
Beach Civil Service Com. (1995) 34 Cal.App.4th 1216, 1223, there
“is ample precedent for terminating the employment of law
enforcement personnel who use their weaponry under dubious




                                 5
circumstances.” The fact that Baccari did not point her gun at
anyone is immaterial. The point is that, in her “confrontational”
state of mind, someone could have been shot.

      Baccari contends a lesser punishment would have sufficed,
but she points to no evidence in the record suggesting there was
another position she could have filled where she would not be
required to carry a weapon (and a suspension would have resulted
in her return to the streets). If anything, her length of service
should have taught her to control her behavior. Instead, she wants
credit for the fact that she “did not initiate the incident with
Sorge.” The evidence shows otherwise — she is the one who drove
into oncoming traffic and blocked Sorge’s car. Similarly, she
claims she was the “victim” of an assault by Sorge. True, he threw
water at her — but she grabbed her gun, an extreme and
unjustified reaction. She also says she “never intended to shoot”
Sorge. Gun in hand, she could still have shot him or Acosta or
some other unfortunate passerby — even without the specific
intent to do so.




                                6
                          DISPOSITION
      The judgment is affirmed. Respondents shall recover their
costs on appeal.

     NOT TO BE PUBLISHED


                                        VOGEL, J.*


We concur:



             ROTHSCHILD, P. J.



             BENDIX, J.




     *  Retired Associate Justice of the Court of Appeal, Second
Appellate District, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.




                               7